Citation Nr: 1819073	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot disability, to include plantar fasciitis and a heel bone spur.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was remanded by the Board in February 2016 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed bilateral hearing loss.

2.  The Veteran's tinnitus did not onset in service or within one year of separation, nor is it etiologically related to active service.

3.  The Veteran's foot disability did not onset in, nor is it etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110 , 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a left foot disability, to include plantar fasciitis and a heel bone spur, have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in July 2013 and September 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

This appeal was remanded by the Board in February 2016 for further development.  Specifically, additional records were obtained and associated with the Veteran's claims file.  Further, examinations were conducted to determine the nature, onset, and likely etiology of the Veteran's bilateral hearing loss and tinnitus, as well as his foot disability.  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus due to exposure to small arms fire during active duty service.  He is also seeking service connection for a left foot disorder, which he contends onset as a result of running on hard surfaces during training.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2017).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may only be granted for a current disability, and therefore, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record, the Board determines that service connection is not warranted for the Veteran's bilateral hearing loss because his hearing loss is not a current disability under VA regulations.  

While the Board concedes in-service acoustic trauma, and finds the Veteran's statements regarding his hearing loss since service credible, service connection for bilateral hearing loss is not warranted because the Veteran does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2017).  Specifically, medical evidence, including VA examinations in July 2013 and September 2016, as well as treatment records from August 2012 and several of the Veteran's own statements, all demonstrate that the Veteran does not have bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, as he did not have auditory thresholds in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz of 40 dB or greater; or auditory thresholds for at least three of the above frequencies of 26 dB or greater; or speech recognition scores less than 94 percent.  Notably, at both the Veteran's July 2013 VA examination, and at his most recent September 2016 VA examination, he did not have any auditory thresholds above 25 dB at any frequency in either ear.  Moreover, at his July 2013 VA examination, his speech recognition scores were 94 percent in the right ear and 96 percent in the left ear, and at his September 2016 VA examination, his scores were 100 percent in the right ear and 96 percent in the left ear.  

The Board notes the Veteran's private hearing test results dated August 2012.  However, these results only state that pure tone testing revealed a "borderline mild sensorineural hearing loss in the right ear and normal hearing sensitivity in the left ear." Moreover, speech recognition was not tested using the Maryland CNC test.  Accordingly, these results, even if they indicate any level of hearing loss, are of limited probative value.  Even if this examination were to reveal hearing loss for VA purposes, the probative value this examination would not rebut the more recent VA examinations, which did not identify hearing loss necessary to meet 38 C.F.R. § 3.385.  

Therefore, service connection for bilateral hearing loss is not for application; the evidence fails to demonstrate that a current disability exists, as the Veteran does not have right ear hearing loss.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, service connection is not available for tinnitus or for a left foot disability.

The Veteran contends that his tinnitus and left foot disability are etiologically related to service.  Specifically, he contends that he developed tinnitus as a result of exposure to small arms fire in basic training, and it now presents as an irritating ring that is mitigated when he pulls on his ear.  He also contends that his left foot disability came about as a result of walking and running on hard surfaces during active service.  However, after reviewing all evidence of record, the Board determines that service connection is not warranted for tinnitus or for a left foot disability because the evidence does not show that either disability is related to or had its onset during service or in the case of tinnitus, within a year after separation. 

First, the Veteran's service treatment records do not reflect treatment in service for tinnitus or for a left foot disability.  As an initial matter, the foot trouble noted on the Veteran's March 1972 entrance examination referred to athlete's foot, a different disorder from plantar fasciitis.  Further, while the Veteran was treated in service for a left ankle sprain, this condition had resolved by the time of the Veteran's separation examination.  Dated July 1974, the Veteran's separation examination report does not reflect tinnitus or hearing loss - it states that the Veteran had no current medical problems.  Accordingly, neither the Veteran's tinnitus nor his left foot disability is shown to have onset in service.

In fact, the post-service evidence does not reflect symptoms related to the Veteran's claims on appeal until several years after service.  First, the Veteran's statements, including his July 2013 statements to his VA examiner, indicate that his tinnitus did not onset until, at the earliest, 2010 - 36 years after the Veteran's separation from service.  Second, while the Veteran's service records show a left foot incident in service, this condition resolved by the time of his discharge, and his plantar fasciitis was not diagnosed until 2011.  

The Board recognizes the Veteran's statements that his symptoms have existed since service.  However, in this case, the Board is unable to grant service connection based solely on the Veteran's statements.  Specifically, the Veteran himself has admitted that he did not experience tinnitus until approximately 2010.  Moreover, while he did experience a left foot injury in service, he failed to indicate that he continued to have such symptoms when he left service.  Finally, the Board notes that the Veteran has received VA education benefits since 1974.  

The fact that the Veteran was aware of the VA benefits system, but did not submit a claim for the disorders he now claims weighs against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity of symptomatology is not shown by the evidence of record.  

Next, the medical evidence of record does not show that either disability is related to active service.  As an initial matter, the Veteran's September 2016 examiner felt that the Veteran may not have tinnitus, as it is defined in the VA handbook of progressive tinnitus management.  Nonetheless, the Veteran's July 2013 examiner noted that his tinnitus is less likely than not caused by or a result of his military noise exposure.  Again, the examiner noted that the Veteran described his tinnitus as starting in 2010.  Further, the Veteran's September 2016 examiner noted that research does not support late onset noise-induced tinnitus.  In light of this evidence, and because the Veteran's hearing was normal at separation, the examiner concluded that the Veteran's tinnitus was less likely related to in-service noise exposure.
	
With regard to his left foot disorder, the Veteran was treated for a sprained ankle in service in July 1973, which had resolved by the time of his separation examination in July 1974.  He was diagnosed with plantar fasciitis, a chronic condition, in 2011.  The Veteran's July 2013 VA examiner noted a radiographic examination revealing a small bone spur on an otherwise normal left foot.  This, according to the examiner, is a known cause of plantar fasciitis.  The examiner reasoned that because the Veteran's left ankle sprain is the only evidence of a left foot disorder in-service or at separation in 1974, and because the ankle sprain had resolved by the time of his separation in 1974, that the Veteran's current symptoms are less likely related to it.  Likewise, the Veteran's July 2016 examiner stated that while the Veteran seeks service connection for a chronic condition, it would be mere speculation to etiologically link the Veteran's current chronic foot disorder to an ankle sprain that resolved in service.  In the Board's view, the VA examiner's inability to make a more concrete opinion is logical, given the fact that plantar fasciitis and an ankle disorder are two discrete and separate disorders.  Moreover, this opinion is based on a full of review of the medical evidence, which does not indicate a correlation between the Veteran's chronic condition diagnosed more than 30 years after the Veteran's initial left foot injury.   

In his May 2017 Notice of Disagreement, the Veteran states that he was not afforded a proper evaluation of his claim because the hearing loss and tinnitus examinations occurred in a quiet room rather than in normal, everyday conditions.  However, the Board finds that the well-reasoned VA examinations of record are adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed the claims file, and there is no indication that the examiner was not fully aware of the Veteran's past or that he misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has considered the Veteran's assertions that his foot disorder was caused by running and walking excessively on hard surfaces, trails and mountains, and relating his tinnitus to small arms fire in training.  The Board also recognizes the Veteran's statement that his foot pain is in the bottom of the foot, rather than the heel.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of orthopedic or sensorineural phenomena.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency.   

In sum, the most probative evidence of record shows no evidence linking the Veteran's hearing loss, tinnitus, or left foot disorder to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left foot disability, to include plantar fasciitis and a heel bone spur, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


